PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/481,767
Filing Date: 29 Jul 2019
Appellant(s): Ghyselen et al.



__________________
J. Jeffrey Gunn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 7, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 7, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicants initially argue there is no motivation to combine Fujii with Choi and Kubota.  See applicants’ 2/7/22 Appeal Brief, pp. 14-16.  This is not found persuasive as the explicit motivation to combine the teachings of Fujii, Choi, and Kubota has been provided at pp. 4-5 of the 9/7/2 final Office Action.  In particular, the transfer of a thin metal film to a donor substrate as taught by Choi reduces the cost of the process by avoiding the need to perform epitaxial growth of the metal catalyst layer (11) in Fig. 1 of Fujii and facilitating reuse of the same supporting substrate (12).  Then the motivation for using ion implantation to form an embrittlement zone and transfer a thin layer to a support substrate as taught by Kubota would be to produce a thinner and higher quality monocrystalline thin film for the growth of graphene thereupon and/or to reduce the cost of forming the single crystal metal catalyst layer.  Since the metal catalyst layer in Fujii is heteroepitaxially grown (i.e., grown on a dissimilar substrate), there will necessarily be a lattice constant mismatch between the epitaxial metal catalyst layer (11) and the support substrate (12) which can lead to the formation of defects such as misfit dislocations.  Cleaving and transferring a single crystal metal catalyst layer from a donor substrate to a support 
Applicants then argue that Fujii does not teach forming the single-crystal metal buffer film (11) by providing a donor substrate, forming an embrittlement zone, and assembling the donor substrate to a support substrate as claimed.  Id. at p. 16.  This argument is not found persuasive as it amounts to arguing against the references individually.  It is the combination of Choi and Kubota rather than Fujii that are relied upon to teach the steps of forming an embrittlement zone and transferring a thin layer from the donor substrate to a support substrate as claimed.  Similarly, applicant argues that Choi does not resolve deficiencies in Fujii because Choi does not teach the step of forming an embrittlement zone in the donor substrate as claimed.  Id. at pp. 16-17.  This argument also amounts to arguing against the references individually as it is Kubota rather than Choi that is relied upon to teach the step of forming an embrittlement zone by ion implantation in order to transfer a thin crystalline layer to a support substrate.  
Applicants subsequently argue that there is no motivation to combine Fujii, Choi, and Kubota because there is no teaching or suggestion that almost no dislocation defects in a metal film used to grow graphene would result in an improved graphene formation process.  Id. at pp. 17-18.  This argument is not found persuasive as at least ¶¶[0019]-[0023] of Fujii teach that the use of an epitaxial buffer thin film that has an atomically flat surface and exhibits no domain boundaries for the growth of graphene produces a uniform, higher quality layer of graphene without domain boundaries.  Since 
Applicants further argue that modifying the process of Fujii to include the method of transferring a monocrystalline film as taught by Kubota changes the entire principle of operation of Fujii which relies heavily on epitaxial growth of the buffer thin film.  Id. at pp. 18-19.  This argument is not found persuasive since, as explained supra, the teachings of Fujii rely on the use of a support substrate for the formation of a buffer thin film which exhibits no domain boundaries and has an atomically flat surface such that a high quality graphene layer with excellent crystallinity and no domain boundaries may be formed.  This is essentially the same process that is used in the teachings of Choi and Kubota with the only difference being that the buffer thin film is transferred to the support substrate instead of being epitaxially grown thereupon.  Thus, the teachings of Choi and Kubota serve the same purpose as Fujii, namely that of providing a high quality monocrystalline buffer thin film on a support substrate.  Accordingly a person of ordinary skill in the art would look to the teachings of Choi and Kubota and would readily recognize that the metal catalyst layer (11) utilized in the method of Fujii may be cut from a single crystal substrate and then bonded to the desired support substrate (12) for the growth of graphene thereupon with the motivation for doing so being to reduce the cost of manufacture by avoiding the need to perform epitaxial growth of the metal catalyst 
Finally, applicants broadly argue that Fujii and Choi cannot be combined because Fujii teaches away from the combination and modifying Fujii according to the teachings of Choi would render Fujii unsuitable for its intended purpose.  Id. at pp. 19-20.  In support of this position applicants specifically argue that Fujii teaches away from precipitation through carbon supersaturation of the buffer thin film as taught by Choi.  Id. at p. 20.  This argument is not found persuasive as there is more than one way to form a graphene layer on a crystalline metal catalyst substrate or film.  In this case Choi is not relied upon to teach the formation of graphene by the process of precipitation through carbon supersaturation of the buffer film, but instead Choi is merely relied upon to teach that metallic film used for graphene growth may be cut from a donor substrate and transferred to a support substrate in the claimed manner. 
In further support of their position applicants subsequently argue that since the method of Fujii relies heavily on preserving the symmetry and lattice mismatch of the Ni(111) substrate through epitaxial growth of the buffer thin film, modifying Fujii with Choi would render Fujii unsatisfactory for its intended purpose.  Id. at pp. 20-21.  This argument is not found persuasive as epitaxial growth of the metallic buffer thin film (11) on a single crystal substrate (12) as per the teachings of Fujii is but one of many possible avenues for the formation of a crystalline template for graphene growth.  This same metallic thin film can also be produced by slicing and transferring to a support substrate a single crystal metal film from a donor substrate having a crystal structure that facilitates the growth of graphene thereupon.  In this manner the crystalline structure of the slice obtained from 

For the above reasons, it is believed that the rejections should be sustained.

/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714                                                                                                                                                                                                        

Conferees:

/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.